Citation Nr: 1200847	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to payment of VA death pension benefits.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.  

3.  Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to January 1964.  The Veteran died in February 2008, and the appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the benefits sought on appeal.  The appellant appealed that decision to BVA, and the case was referred to the Board for appellate review.

The record reveals that the appellant requested a Travel Board hearing in conjunction with her appeal.  However, in an October 2008 statement, the appellant's representative asserted that she no longer wished to participate in such a hearing.  The appellant has not requested another hearing and, therefore, her earlier hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and was discharged prior to August 5, 1964.  
2.  The Veteran did not have wartime service.  

3.  The Veteran was not evaluated as being totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death and was not rated as being totally disabled continuously for a period of no less than five years from the date of discharge from active duty; he also was not a former prisoner of war who died after September 30, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 (2011).  However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claims in this case, these provisions are not applicable to the claims decided below.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Death Pension

Improved death pension is a benefit payable to the surviving spouse of a Veteran of wartime service who has died of non-service-connected disability.  Basic entitlement exists if (i) the Veteran served during a period of war; and (ii) had at least 90 days of active military service; or (iii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iv) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4) (2011).

Concerning the first prong outlined in 38 C.F.R. § 3.3(b)(4), under 38 U.S.C.A. § 1521(j), a Veteran meets the service requirements to receive pension benefits if such Veteran served in the active military, naval or air service:  (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous. Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.  

VA's determination of whether a claimant's service meets the threshold statutory requirements is dependent upon service department records verifying the character of a claimant's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2011); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999). 

In the present case, the pertinent qualifying period is the Vietnam era, which is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and in all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f) (2011).  

Discussion

The appellant claims that the Veteran served during the Vietnam War era.  Specifically, the appellant cited that the Veteran's service from August 24, 1960, to January 10, 1964, falls within VA's recognized time period for the Vietnam War era as per 38 U.S.C.A. § 101(29) and 38 C.F.R. § 3.2(f).  See the appellants' April 2008 statement.  However, since the Veteran separated from service prior to August 4, 1964, the appellants claim cannot succeed unless the evidence of record reflects that the Veteran served in the Republic of Vietnam between February 28, 1961, and his separation from service in January 10, 1964.  See 38 U.S.C.A. § 101(29) and 38 C.F.R. § 3.2(f)

The Veteran's Certificate of Release or Discharge from Active Duty, DD-Form 214, shows that he served from August 24, 1960, through January 10, 1964.  While this document reflects that the Veteran had one year, one month and 17 days of "Foreign and/or Sea Service" in the United States Army Pacific (USARPAC) Command.  A more detailed summary of the Veteran's service is not offered by this document.  See the Veteran's Certificate of Release or Discharge from Active Duty, DD-Form 214.  Thus, this document neither confirms nor rules out that the Veteran served in the Republic of Vietnam between February 28, 1961, and his separation from service in January 10, 1964.  
The RO obtained the Veteran's personnel file in June 2008 in connection with the appellant's claim.  The Veteran's service records reflect that he served in the continental United States with the exception of two periods of foreign service from February 8, 1962, to February 11, 1962, at Clark Air Base in the Philippines; and from June 10, 1962, to June 4, 1963, in Inchon, Korea.  In sum, the Veteran's service records fail to reflect that he served in the Republic of Vietnam between February 28, 1961, and his separation from service in January 10, 1964.  

As a general matter, with respect to the circumstances of a Veteran's service, reliance upon the records of the service department is well settled.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 376, 380 (2000); Manlincon v. West, 12 Vet. App. 238 (1999); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (all for the general proposition that service department findings relative to an individual's service are binding on VA for the purposes of establishing the nature of service in the U.S. Armed Forces).  VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the Veteran's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203 (2011).  Moreover, the record is devoid of any instance in which either the Veteran, during his lifetime, or the appellant has asserted that the Veteran served in the Republic of Vietnam.  

In light of above, the Board concludes that the Veteran did not serve in the Republic of Vietnam and his service ended before August 5, 1964.  Thus, the Veteran has not had the requisite "wartime" service, and the appellant's claim for VA death pension benefits must be denied due to the lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.


DIC under U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a Veteran's death was not service-connected, provided that the Veteran was in receipt of or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least 5 years from the date of his discharge or release from active duty, for 10 or more years immediately preceding his death or for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  38 C.F.R. § 3.22.  

For purposes of this section, "entitled to receive" means that at the time of death, the Veteran had a service connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran otherwise was entitled to continued payment based on a total service- connected disability rating; (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22. 

The only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are:  (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  

Discussion 

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met.  First, the Veteran plainly did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318.  The Veteran died in February 2008.  At the time of his death, service connection was in effect for (1) a cervical strain; evaluated 20 percent disabling, (2) residuals of a fracture of the right zygoma; evaluated noncompensably (zero percent) disabling, and (3) a burn scar of the abdomen; evaluated noncompensably disabling.  Thus, the Veteran was not rated as totally disabled for a period of at least 5 years from the date of his discharge or release from active duty or for at least 10 years preceding his death.  The Board acknowledges that the Veteran was granted a nonservice-connected pension by September 2000 rating decision.  At that time, his combined nonservice-connected disability rating amounted to 50 percent.  

Second, the evidence does not show, and the appellant does not assert, that the Veteran was a prisoner of war.  38 C.F.R. § 3.22.  

Third, the following question for consideration is whether either of the aforementioned duration requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  In this case, neither the Veteran, during his lifetime, nor the appellant has successfully or specifically pled clear and unmistakable error in any of the rating actions that would have entitled the Veteran to a total rating at any time.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity).  Accordingly, the appellant has not established a valid claim of CUE at this time. 

Finally, the Board has considered whether there were service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service- connected disability rating retroactively.  In this regard, while the Veteran's service personnel records were not obtained by the RO prior to the Veteran's death, there is no assertion from the appellant, nor indication from review of these documents, that these records provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service- connected disability rating retroactively.  

Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis, supra.  

ORDER

Entitlement to VA death pension benefits is denied.  

Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318


REMAND

In order to establish service connection for the cause of a Veteran's death, the medical evidence must show that disability which was incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011). 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2011). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2011).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2011); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

In the present case, at the time of the Veteran's death, service connection was in effect for the following disabilities:  (1) a cervical strain evaluated as 20 percent disabling; (2) residuals of a fracture of the right zygoma evaluated as noncompensably (zero percent) disabling; and (3) a burn scar of the abdomen evaluated as noncompensably disabling.  The Veteran's death certificate lists cerebellar hemorrhage as the cause of death.  An autopsy was not performed.  See the February 2008 death certificate.  

An August 2008 Report of Contact (VA Form 119) reflects that the appellant has asserted that the Veteran underwent VA treatment during his lifetime for "cerebral disease."  A VA Health Summary from the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois, reflects that the Veteran had not participated in either a magnetic resonance imaging (MRI) of his brain or a computerized tomography (CT) scan or his head during his lifetime.  

However, as noted above, service connection was in effect for residuals of a fracture of the right zygoma.  The Veteran's service treatment records reflect that this disability was the result of an in-service injury where, on April 19, 1961, the Veteran was "struck in the right malar area during an altercation" which resulted in a fracture of the right zygomatic bone.  See a May 1961 clinical treatment record.  Indeed, in February 1988, the Veteran filed a claim to establish service connection for a head injury which was denied by the RO in a March 1988 rating decision.  See a February 1988 statement from the Veteran and a March 1988 rating decision.  

In light of the evidence that the Veteran sustained a head injury during his service and later died of a cerebellar hemorrhage, the Board concludes that a VA opinion should be requested to determine whether the Veteran's in-service head injury caused or contributed to his death.  38 C.F.R. § 3.312 (2011); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain a VA opinion from a physician to determine whether the Veteran's fatal cerebellar hemorrhage was due to a disease contracted or injury sustained in service, to include his April 1961 head injury, and whether a service-connected disability contributed substantially or materially to the Veteran's death.  The RO/AMC should forward the Veteran's claims file to the VA examiner.  The examiner should review the entire claims file and provide an opinion as to the following: 

a)  Was the Veteran's fatal cerebellar hemorrhage at least as likely as not (a 50 percent or higher degree of probability) due to the Veteran's service to specifically include his April 1961 head injury?  

b)  Did a service-connected disability (cervical strain, or residuals of a fracture of the right zygoma, or a burn scar of the abdomen) cause or contribute substantially or materially to the Veteran's death? 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, VA treatment records, private treatment records, and Certificate of Death. 

2.  After completion of the above, the RO/AMC should review the expanded record and determine if the benefits sought on appeal are warranted.  If the benefit is not granted to the fullest extent, the appellant and her representative should then be furnished an appropriate Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


